Citation Nr: 0330362	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for undifferentiated 
somatoform disorder and major depression (claimed as fatigue, 
sleep disturbance, memory loss and undiagnosed illness).

2.  Entitlement to service connection for cubital tunnel 
syndrome, right upper extremity (claimed as neurological 
problems due to an undiagnosed illness).

3.  Entitlement to service connection for sinusitis (claimed 
as sinus congestion and respiratory illness due to an 
undiagnosed illness).

4.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome, peptic ulcer disease, and gastroesophageal reflux 
(claimed as gastrointestinal condition, stomach problems, and 
colon discomfort due to an undiagnosed illness).

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for benign positional 
vertigo (claimed as dizziness due to an undiagnosed illness).

8.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

9.  Entitlement to service connection for tinea cruris 
(claimed as skin rash, pigmentation and rough texture).

10.  Entitlement to service connection for a pulled leg 
muscle (claimed as muscle pain and leg pain).

11.  Entitlement to service connection for cholecystitis and 
thickening of the gall bladder.

12.  Entitlement to service connection for hypereosinophilia.

13.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).

14.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition, per 38 C.F.R. § 4.29.

15.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence, per 38 C.F.R. § 4.30.

16.  Entitlement to extraschedular consideration of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1987 and from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

Previously, the Board had ordered further development in your 
case in April 2002.  Thereafter, your case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  Examinations were conducted in 
conjunction with the Board's April 2002 development request, 
and those examination reports have been associated with the 
claims file.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Veterans Law 
Judge or panel of Veterans Law Judges could direct Board 
personnel to undertake the action essential for a proper 
appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  
Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the RO level.  
Accordingly, the issues listed above must be remanded to the 
RO for initial consideration of the additional evidence 
associated with the claims file.

Additionally, a review of the record shows that VA has not 
fulfilled its duties under Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Specifically, section 5103(a), title 38, U.S. Code, 
as amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  While the RO attempted to inform the 
veteran of the evidence necessary to substantiate his claims 
for service connection, it did not inform him of the evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74; see generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Thus, this provides 
another basis for the claims to be remanded.

Finally, the Board finds that additional development is 
needed.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
listed above and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  If this action has not yet been 
completed: Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a general medical 
examination addressing his claims for 
service connection for a pulled leg 
muscle; a neurological disorder, to 
include cubital tunnel syndrome of the 
right upper extremity; a respiratory 
disorder, to include sinusitis; a 
gastrointestinal disorder, to include 
irritable bowel syndrome, peptic ulcer 
disease, and gastroesophageal reflux; 
pancreatitis; benign positional vertigo, 
with dizziness; headaches; and 
cholecystitis and thickening of the gall 
bladder.  

If possible, this examination should be 
conducted by the examiner who conducted 
the June 2002 VA general medical 
examination.  The examiner should be 
provided with the claims file and 
requested to review the entire claims 
file.  Appropriate diagnostic testing, 
where possible, should be performed.

In regard to the claim for service 
connection for a pulled leg muscle, the 
examiner must specify whether this 
claimed disorder can be attributed to a 
known clinical diagnosis.  If attributed 
to a known clinical diagnosis, the 
examiner must render an opinion as to 
whether it is as likely as not (i.e., is 
there at least a 50 percent probability) 
that such disorder is etiologically 
related to service.  If not attributed to 
a known clinical diagnosis, the examiner 
should specify whether the veteran's 
complaints correspond to objective 
symptoms, both in the sense of medical 
signs perceptible to a physician and 
other non-medical indicators that are 
capable of independent verification, of a 
chronic disorder.  If not, the examiner 
should so state.  

In regard to the claims for service 
connection for a neurological disorder, 
to include cubital tunnel syndrome of the 
right upper extremity; a respiratory 
disorder, to include sinusitis; a 
gastrointestinal disorder, to include 
irritable bowel syndrome, peptic ulcer 
disease, and gastroesophageal reflux; 
pancreatitis; benign positional vertigo, 
with dizziness; headaches; and 
cholecystitis and thickening of the gall 
bladder, the examiner should review the 
diagnoses made in the August 2002 VA 
general medical examination report.  For 
each of these claimed disorders, the 
examiner must render an opinion as to 
whether it is as likely as not (i.e., is 
there at least a 50 percent probability) 
that such disorder is etiologically 
related to service.

The examiner should support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report.  

Insufficient compliance with the 
requested development could result in a 
necessity for returning the case to the 
examiner for additional development.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims for entitlement to a TDIU; entitlement to a 
temporary total evaluation because of hospital treatment in 
excess of 21 days for a service-connected condition, per 
38 C.F.R. § 4.29; entitlement to a temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence, per 38 C.F.R. § 4.30; and 
entitlement to extraschedular consideration of service-
connected disabilities are stayed, as the determinations for 
the other issues on appeal would directly affect these 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


